Citation Nr: 1550730	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1151 for stroke during carotid artery surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  His death certificate indicates that he died on June [redacted], 2010.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case presently resides with the RO in Atlanta, Georgia.

The Appellant was scheduled for a Board Hearing via videoconference on October 26, 2105.  The Appellant failed to appear for the hearing.  Although the September 25, 2015 notice of hearing was returned as undeliverable, the Appellant's representative was also notified of the hearing date.  To date, neither the Appellant nor her representative have requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board notes that the Appellant originally filed a claim for Dependency and Indemnity Compensation relating to the Veteran's diabetes mellitus, ischemic heart disease, and peripheral neuropathy.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In her January 2013 VA Form 9, the Appellant claimed that surgery at a VA hospital contributed to the Veteran's death.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as reflected on the title page.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was coronary artery atherosclerosis.  Significant conditions contributing to death were chronic obstructive pulmonary disease (COPD) and diabetes.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  Coronary artery atherosclerosis, COPD, and diabetes did not manifest in service and are not attributable to service.   Arteriosclerosis, cardiovascular-renal disease, and diabetes mellitus did not manifest in service or within one year of discharge from service.  Arteriosclerosis, cardiovascular-renal disease, diabetes mellitus, and ischemic heart disease may not be presumed to be related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a March 2011 letter, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO described what the evidence must show to establish that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  The RO also noted that during the Veteran's lifetime, service connection was not considered for coronary artery atherosclerosis.  Accordingly, the notice requirements of the VCAA have been met in this case.

The Board notes that a September 2015 letter notifying the Appellant of the date for her Board videoconference hearing, and an October 8, 2015 notice that the Appellant's claims file was received by the Board were returned by the postal service as undeliverable.  Both letters were mailed to the Appellant at an address to which many other correspondences since January 2013 had been mailed without being returned.  However, there is no express notice of change of address in the file since the January 2013 VA Form 9, which indicated a different address for the Appellant.

Notably, there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)).  Thus, the change in the Appellant's address is presumed to be done in a proper discharge of VA's duties. Moreover, the Appellant is responsible for keeping VA apprised of her whereabouts.  If she does not do so, there is no burden on the part of VA to turn up heaven and earth to find her.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board also notes that "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, it is the Appellant's responsibility to provide VA with a current address.  

Additionally, the Appellant's representative was also notified of the October 2015 hearing and has not requested a new hearing.  Accordingly, there is no prejudice to the Appellant in proceeding with the adjudication on the merits.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. §3.159(c)(4). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, death certificates and other records relating to the Veteran's death, and lay statements have been associated with the record.  

A VA medical opinion has not been provided in this case.  The Board finds that an opinion is not warranted.  As discussed further below, there is no credible evidence that the Veteran was exposed to herbicides in service.  Furthermore, there is no credible evidence that coronary artery atherosclerosis, COPD, or diabetes manifested in service or that the relevant chronic diseases manifested in service or during the presumptive periods.  Accordingly, no reasonable possibility exists that a VA medical opinion would aid in substantiating the claim.  See Wood, 520 F.3d at 1348.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

The Appellant alleges that the Veteran's death was caused by herbicide exposure during service, which caused the Veteran to develop coronary artery atherosclerosis, COPD, and diabetes.

In this case, the Veteran died in June 2010.  His death certificate shows that the immediate cause of death was coronary artery atherosclerosis.  Significant conditions contributing to death were listed as chronic obstructive pulmonary disease (COPD) and diabetes.  At the time of his death, the Veteran was not service connected for any disability.  Thus, the Board considers in the first instance whether service connection for such disorders is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service during a period of war or during any wartime or peacetime service after December 31, 1946, there is a presumption of service connection for arteriosclerosis, cardiovascular-renal disease, and diabetes mellitus if the disabilities are manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute). 

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  To be service connected under this presumption, the disease shall have become manifest to a degree of 10 percent or more any time after service. 38 C.F.R. § 3.307(a)(6)(ii).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  Nonetheless, service connection may be established, as noted above, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record in this case shows that the Veteran has no verified service in the Republic of Vietnam, Thailand, or Korea.  Therefore, exposure to herbicides may not be presumed.  Moreover, there is no credible evidence that the Veteran was actually exposed to herbicides.  The sole evidence in this regard is the assertions of the Appellant that the Veteran served during the time when Agent Orange was sprayed upon enemies and "our men in war."  The Board finds the Appellant's assertions are not credible evidence because they are conjectural.  The Appellant does not appear to be stating that the Veteran in fact came in contact with herbicides.  Moreover, her assertions are contradicted by the Veteran's service records, in particular, the Form DD 214, which indicates that the Veteran had no foreign service.  Accordingly, the Board finds, by a preponderance of the evidence, that the Veteran was not exposed to herbicides in service.

Turning to service connection on a basis other than due to exposure to herbicides, service treatment records show that the Veteran was treated for upper respiratory infections in December 1967, and August 1967, which resolved.  May 1967 laboratory tests were deemed to be normal.  In March 1968, the Veteran was treated for a productive cough.  A chest X-ray at that time was negative.  In a June 1968 dental questionnaire, the Veteran denied having heart trouble or abnormal blood pressure, being anemic, having fainting spells or shortness of breath, having had diabetes or sugar in the urine.  In a June 1968 report of medical history for the purpose of separation, the Veteran denied dizziness or fainting spells, tuberculosis, asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or pounding heart, high or low blood pressure, frequent or painful urination, sugar or albumin in the urine, recent gain or loss of weight.  Additionally, the Veteran denied any complaints at that time.  A June 1968 separation examination report did not have any responses to the Clinical Evaluation section.  However, under the section "Summary of Defects and Diagnoses," the word "None" was stamped.  A normal chest X-ray was also noted.  In September 1968, a physical examination revealed the Veteran's chest was clear.

A September 1974 report of examination for the Army Reserves revealed a normal clinical evaluation of the lungs and chest, heart, vascular system and endocrine system.  

On this record, the Board finds that service connection on the basis of in-service manifestations of heart disease, COPD, or diabetes mellitus disease is not warranted.  The service treatment records do not support in-service manifestations of such diseases.  The separation examination indicating that there were no diagnoses and that there was a normal chest X-ray, along with the Veteran's denials of symptoms related to the heart, lungs, and diabetes at separation are highly probative evidence against the incurrence in service of any of the diseases related to the cause of the Veteran's death.  The September 1974 report of examination showing a normal clinical evaluation is highly probative, and indicates the Veteran did not develop heart disease, COPD, and diabetes until many years after active service.

The Board finds the service treatment records to be of greater probative weight than the Appellant's claims that she is entitled to an award of service connection for the cause of the Veteran's death.  The service treatment records were made during service and therefore do not rely on memory.  On the other hand, the Appellant's contentions were made over forty years after the Veteran's separation from service.  They are also vague and were made only in the context of a claim for compensation.  For those reasons, the Board finds the Appellant's contentions of manifestations of heart disease, COPD, or diabetes in service, or one within a year of separation from service, are not credible.  

Arteriosclerosis, cardiovascular-renal disease, and diabetes mellitus were not "noted" during service.  Furthermore, there is no credible evidence that the Veteran had characteristic manifestations of the chronic disease processes during service or within one year of separation.  Thus, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death on both a direct and on a presumptive basis.  

Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The Appellant's VA Form 9 substantive appeal, received in January 2013, raises a claim of compensation under 38 U.S.C.A. § 1151.  For the reasons discussed in the Introduction, the Board has determined that this issue is part of the instant appeal.  However, there has been no notice to the Appellant of the statutes and regulations relating to 38 U.S.C.A. § 1151.  In order to afford the Appellant due process, the AOJ should issue an SSOC, which should include the applicable statues and regulations. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SSOC addressing entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 relating to the carotid artery surgery during which the Veteran suffered a stroke.  The SSOC should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations. 

2.  Then, the case should be returned to the Board after compliance with appellate procedure.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


